Exhibit 10.2
EXECUTION COPY
FRANKLIN MORTGAGE ASSET TRUST 2009-A
as Purchaser
and
FRANKLIN CREDIT ASSET CORPORATION, FRANKLIN CREDIT MANAGEMENT
CORPORATION, TRIBECA LENDING CORP.
AND EACH OF THEIR RESPECTIVE SUBSIDIARIES LISTED ON SCHEDULE I,
as Sellers
TRANSFER AND ASSIGNMENT AGREEMENT
Dated as of March 31, 2009

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
ARTICLE I. DEFINITIONS
         
Section 1.01 Definitions
    1    
Section 1.02 Rules of Construction
    4  
 
       
ARTICLE II. SALE OF MORTGAGE LOANS; PAYMENT OF PURCHASE PRICE
         
Section 2.01 Sale and Assignment of Mortgage Loans and REO Property
    4    
Section 2.02 Recognition of Purchaser
    8    
Section 2.03 Obligations of Sellers Upon Transfer
    9    
Section 2.04 Payment of Purchase Price for the Mortgage Loans
    10    
Section 2.05 Closing
    10    
Section 2.06 Closing Documents
    11    
Section 2.07 Costs
    12  
 
       
ARTICLE III. REPRESENTATIONS AND WARRANTIES; REMEDIES FOR BREACH
         
Section 3.01 Sellers’ Representations and Warranties Relating to the Mortgage
Loans and REO Properties
    12    
Section 3.02 Sellers Representations and Warranties
    18    
Section 3.03 Remedies for Breach of Representations and Warranties
    19    
Section 3.04 Representations of Purchaser
    21  
 
       
ARTICLE IV. SELLERS’ COVENANTS
         
Section 4.01 Covenants of the Sellers
    21  
 
       
ARTICLE V. INDEMNIFICATION
         
Section 5.01 Indemnification
    22  
 
       
ARTICLE VI. MISCELLANEOUS PROVISIONS
         
Section 6.01 Amendment
    23    
Section 6.02 Governing Law
    23    
Section 6.03 Notices
    23    
Section 6.04 Severability of Provisions
    24    
Section 6.05 Counterparts
    24    
Section 6.06 Further Agreements
    24    
Section 6.07 Intention of the Parties
    24    
Section 6.08 Successors and Assigns: Assignment of Purchase Agreement
    25  

i



--------------------------------------------------------------------------------



 



              Page
Section 6.09 Survival
    25    
Section 6.10 Limitations of Liability of Trustees
    25    
Section 6.11 Third Party Beneficiaries
    25    
Section 6.12 Conflict of Interest
    25    
Section 6.13 Nonpetition Covenant
    25  

         
Schedule I – List of Subsidiary Sellers
  I-1    
Schedule II – Mortgage Loan Schedule
  II-1    
Schedule III – REO Property Schedule
  III-1    
Schedule IV – Putback Litigation Schedule
  IV-1    

Exhibit 1 – Form of Officer’s Certificate of Sellers
Exhibit 2 – Form of Opinion of Counsel
Exhibit 3 – Form of Security Release Certification
Exhibit 4 – Form of Assignment and Conveyance
Exhibit 5 – Form of Notice of Termination
Exhibit 6 – Form of Release Notice
Exhibit 7 – Form of Registration Instruction Letter
Exhibit 8 – Custodian Exception Reports
Exhibit 9 – Exceptions to Loan Level and REO Representations and Warranties

ii



--------------------------------------------------------------------------------



 



          TRANSFER AND ASSIGNMENT AGREEMENT, dated as of March 31, 2009 (the
“Agreement”), among FRANKLIN CREDIT ASSET CORPORATION, FRANKLIN CREDIT
MANAGEMENT CORPORATION, TRIBECA LENDING CORP. AND EACH OF THEIR RESPECTIVE
SUBSIDIARIES LISTED ON SCHEDULE I (each a “Seller” and collectively, the
“Sellers”) and FRANKLIN MORTGAGE ASSET TRUST 2009-A (the “Purchaser”).
WITNESSETH:
          WHEREAS, the Sellers desire to sell, transfer and assign to the
Purchaser, and the Purchaser desires to purchase and acquire from the Sellers,
the fixed and adjustable rate residential first and junior lien mortgage loans
listed on Schedule II, including all servicing rights and all Servicing Records
relating thereto (the “Mortgage Loans”), and mortgaged properties acquired
through foreclosure or deed-in-lieu of foreclosure in connection with defaulted
mortgage loans listed on Schedule III, including all servicing rights and all
Servicing Records relating thereto (the “REO Properties”), in each case on the
date hereof (the “Closing Date”); and
          WHEREAS, the parties hereto desire that the Sellers sell, transfer and
assign the Assets to the Purchaser and the Purchaser purchase and acquire the
Assets from the Sellers pursuant to the terms of this Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the parties hereto agree as follows:
ARTICLE I.
DEFINITIONS
     Section 1.01 Definitions. All capitalized terms used but not defined herein
and below shall have the meanings assigned thereto in the Servicing Agreement
or, if not defined therein, the Trust Agreement.
     “ALTA” shall mean the American Land Title Association.
     “Assets” shall have the meaning assigned to such term in Section 2.01(a) of
this Agreement.
     “Assignment” shall have the meaning assigned to such term in
Section 2.01(a) of this Agreement.
     “Assignment and Conveyance” shall have the meaning assigned to such term in
Section 2.01(d) of this Agreement.
     “Assignment of Mortgage” shall have the meaning assigned to such term in
the Servicing Agreement.
     “Class A Certificates” shall have the meaning assigned to such term in the
Trust Agreement.

 



--------------------------------------------------------------------------------



 



     “Class REO Certificates” shall have the meaning assigned to such term in
the Trust Agreement.
     “Closing Date” shall have the meaning assigned to such term in the recitals
of this Agreement.
     “Co-op Lease” shall mean, with respect to a Cooperative Loan, the lease
with respect to a dwelling unit occupied by the related Mortgagor and relating
to the stock allocated to such dwelling unit.
     “Co-op Security Agreement” shall mean, with respect to any Cooperative
Loan, the agreement creating a security interest in the stock allocated to a
dwelling unit in the residential cooperative housing corporation that was
pledged to secure such Cooperative Loan and the related Co-op Lease.
     “Cooperative Loan” shall mean a Mortgage Loan evidenced by a Mortgage Note
and secured by a first lien against (i) shares issued by a cooperative housing
corporation and (ii) the related Mortgagor’s leasehold interest in such
Mortgagor’s Cooperative Apartment. The security interest created in such
Mortgagor’s Cooperative Apartment and the proprietary lease shall include the
following documentation, as required by the applicable laws of the state in
which such Cooperative Apartment is located: (a) a security agreement, (b) the
related UCC-1 Financing Statement, (c) an assignment of the cooperative lease,
(d) the stock certificate evidencing ownership of such Cooperative Apartment,
appropriately endorsed, or an equivalent stock power, (e) a recognition
agreement, and (f) such other documents as are necessary and proper for the
perfection of a lien against such Cooperative Apartment, all as are required
under state law.
     “Custodian” shall have the meaning assigned to such term in the Servicing
Agreement.
     “Existing Liens” shall have the meaning assigned to such term in the Trust
Agreement.
     “First Lien” shall mean, with respect to any Mortgaged Property, that the
Lien of the related Mortgage creates a first priority Lien on such Mortgaged
Property.
     “Indemnified Amounts” shall have the meaning assigned to such term in
Section 5.01 of this Agreement.
     “Indemnified Party” shall have the meaning assigned to such term in Section
5.01 of this Agreement.
     “Indemnifying Party” shall have the meaning assigned to such term in
Section 5.01 of this Agreement.
     “Junior Lien” shall mean, with respect to any Mortgaged Property, that the
lien of the related Mortgage creates a junior lien on such Mortgaged Property.

2



--------------------------------------------------------------------------------



 



     “Legacy Loan Agreement” shall mean that certain Amended and Restated Credit
Agreement dated as of March 31, 2009, among Franklin Credit Asset Corporation,
Tribeca Lending Corp. and the other Borrowers party thereto, as borrowers, the
Financial Institutions party thereto, as Lenders, and The Huntington National
Bank, as Administrative Agent.
     “Mortgage Loan Data Transmission” shall mean, with respect to any Mortgage
Loan or REO Property, the reports and other information and data provided by the
Servicer to the Purchaser and the Administrator pursuant to Section 7.01 of the
Servicing Agreement.
     “Mortgage Loans” shall have the meaning assigned to such term in the
recitals of this Agreement.
     “Purchaser” shall have the meaning assigned to such term in the
introductory paragraph hereto.
     “Putback Litigation” shall mean the litigation specified on Schedule IV.
     “Putback Litigation Proceeds” shall mean all amounts in respect of approved
judgments, recoveries, settlements and other proceeds received by any Seller,
the Servicer or any of their respective affiliates in connection with any
Putback Litigation or related proceeding, net of litigation expenses relating
thereto.
     “Qualified Insurer” shall mean, with respect to any Mortgaged Property, an
insurance company duly qualified as such under the laws of the state(s) in which
such Mortgaged Property is located, duly authorized and licensed in such
state(s) to transact the applicable insurance business and to write the
insurance provided, and approved by the Administrator and whose claims-paying
ability is rated in the two highest rating categories by any of the rating
agencies with respect to primary mortgage insurance and in the two highest
rating categories by Best’s with respect to hazard and flood insurance.
     “Reacquisition Party” shall mean each Seller other than Franklin Credit
Management Corporation; provided, however, that Franklin Credit Management
Corporation shall constitute a Reacquisition Party in the case of any and all
remedies provided for herein or under applicable law arising out of or relating
to a breach by Franklin Credit Management Corporation of its representation and
warranty made in Section 3.01(b)(2).
     “Reacquisition Price” shall have the meaning assigned to such term in
Section 3.03.
     “REIT Shares” shall have the meaning assigned to such term in the Legacy
Loan Agreement.
     “REO Properties” shall have the meaning assigned to such term in the
recitals of this Agreement.

3



--------------------------------------------------------------------------------



 



     “Sellers” shall have the meaning assigned to such term in the introductory
paragraph hereto.
     “Servicer” shall mean Franklin Credit Management Corporation, in its
capacity as Servicer under the Servicing Agreement, and its permitted successors
and assigns.
     “Servicer Environmental Notice” shall have the meaning assigned to such
term in Section 3.03.
     “Servicing Agreement” shall mean the servicing agreement, dated as of
March 31, 2009, between Franklin Mortgage Asset Trust 2009-A and Franklin Credit
Management Corporation.
     “Servicing Records” shall mean, with respect to any Asset, all servicing
records, including any and all servicing agreements, files, documents, records,
data bases, computer tapes, copies of computer tapes, proof of insurance
coverage, insurance policies, appraisals, leases, contracts of sale, land
contracts, listing agreements, real estate tax bills, lien certificates,
invoices relating to repair, restoration and maintenance of Mortgaged Properties
or REO Properties and other documentation and payment history records relating
to such Assets.
     “Trust” shall mean the Franklin Mortgage Asset Trust 2009-A, a Delaware
statutory trust formed pursuant to the Trust Agreement.
     “Trust Agreement” shall mean the trust agreement dated as of March 31,
2009, among Franklin Credit Asset Corporation, Franklin Credit Management
Corporation, Tribeca Lending Corp. and each of their respective subsidiaries
listed on Schedule I thereof, The Huntington National Bank, not in its
individual capacity but solely as Certificate Trustee, and Wilmington Trust
Company, not in its individual capacity but solely as Owner Trustee.
     “Trustees” shall have the meaning assigned to such term in the Trust
Agreement.
     Section 1.02 Rules of Construction. Section 1.02 (Rules of Construction) of
the Servicing Agreement is hereby incorporated by reference into this Agreement
with appropriate substitution of this Agreement for references in that Section
to the Servicing Agreement so that the language of that Section will read
appropriately as applying to this Agreement.
ARTICLE II.
SALE OF MORTGAGE LOANS; PAYMENT OF PURCHASE PRICE
     Section 2.01 Sale and Assignment of Mortgage Loans and REO Property.
          (a) On and as of the date hereof, each Seller hereby sells, transfers
and assigns to the Purchaser all of its right, title and interest in, to and
under (i) the Mortgage Loans and

4



--------------------------------------------------------------------------------



 



REO Properties listed on Schedules II and III, respectively, including, without
limitation, the related Servicing Files, Mortgage Files and REO Files,
(ii) deficiency judgments in favor of the related Seller and all rights and
obligations related thereto, and (iii) all accounts, general intangibles,
chattel paper, instruments, documents, money, deposit accounts, certificates of
deposit, goods, letters of credit, advices of credit, and investment property,
consisting of, arising from, or relating to any of the foregoing (collectively,
the “Assets”), including all proceeds of any and all of the foregoing (including
the right to receive any Putback Litigation Proceeds), and the Purchaser hereby
accepts such transfer and assignment from each Seller (each an “Assignment”),
and the Sellers hereby acknowledge their respective Assignments. Notwithstanding
the foregoing, (i) each Assignment shall be subject to the Existing Liens and
(ii) all rights to pursue any Putback Litigation shall remain with the Sellers
and each Seller hereby agrees, jointly and severally, to accept the reassignment
of any Assets subject to any Putback Litigation in consideration of the related
Seller’s receipt of the Putback Litigation Proceeds (with such Putback
Litigation Proceeds being paid directly to the Purchaser hereunder, and in each
case such Putback Litigation Proceeds shall be subject to the prior written
approval of the Administrator, and the Administrator may, in its sole
discretion, designate any Business Day as a “Special Remittance Date” in
connection with the receipt thereof.
          (b) On and as of the date hereof, each Seller represents and warrants
to the Trustees, the Purchaser, the Administrator and each Certificateholder
that such Seller has not taken any action that would serve to impair or encumber
the respective ownership interests of the Trust in the Assets since the date of
such Seller’s acquisition of the Mortgage Loans or REO Properties, in each case
other than the Existing Liens. Additionally, each of Sellers agree not to
encumber the REO Property or otherwise take any action that would affect legal
title or record title to the REO Property prior to the recording of the
individual deeds.
          (c) The Purchaser shall own and be entitled to receive with respect to
each Asset sold, transferred and assigned to it hereunder all collections on and
proceeds of such Assets, from whatever source, received on or after the Closing
Date whether received by the Servicer, any Seller or any other Person.
          (d) Each Seller, simultaneously with the payment of the Purchase
Price, shall execute and deliver to the Trustees an Assignment and Conveyance
with respect to the related Assets in the form attached hereto as Exhibit 4
(each, an “Assignment and Conveyance”). The Servicing File retained by the
Servicer with respect to each Asset pursuant to this Agreement shall be
appropriately identified in each Seller’s computer system to reflect clearly the
sale, assignment and transfer of such related Asset to the Purchaser. Each
Seller shall release from its custody the contents of any Servicing File
retained by it only in accordance with this Agreement and the other Transaction
Documents.
          (e) Each sale of an Asset hereunder shall constitute a sale, transfer
and assignment of all of the related Seller’s right, title and interest in, to
and under such Asset. However, in order to reduce administrative burden and
expense, the Purchaser hereby revocably appoints Franklin Credit Management
Corporation and Tribeca Lending Corp. to act as its custodian solely with
respect to legal title to the Mortgage Loans and REO Properties, and each of
Franklin Credit Management Corporation and Tribeca Lending Corp. hereby accepts
such appointment. Such appointments may be revoked by the Purchaser or the
Administrator in its

5



--------------------------------------------------------------------------------



 



sole and absolute discretion at any time and for any reason or no reason. Record
legal title to each Mortgage and the related Mortgage Note as of the Closing
Date may be in the name of the Franklin Credit Management Corporation or Tribeca
Lending Corp. Each of Franklin Credit Management Corporation and Tribeca Lending
Corp. hereby acknowledges and agrees that it shall hold all such record legal
title for the sole and exclusive benefit of the Purchaser, for the benefit of
the Certificateholders, as its custodian, agent and bailee. Notwithstanding the
foregoing, beneficial and legal ownership of each Mortgage and the related
Mortgage Note shall be vested solely in the Purchaser. All rights arising out of
the Assets including, but not limited to, all funds received by any Seller or
the Servicer after the Closing Date on or in connection with an Asset, from
whatever source, shall be vested in the Purchaser, for the benefit of the
Certificateholders; provided, however, that all such funds received on or in
connection with an Asset shall be received and held by any Seller or the
Servicer, as the case may be, in trust for the benefit of the Purchaser as the
owner of the Assets pursuant to the terms of this Agreement and the other
Transaction Documents. If so requested by the Administrator, the Sellers shall,
or shall cause Franklin Credit Trust Series I or Tribeca Lending Trust Series I,
as applicable, to deliver or cause to be delivered to the applicable Custodian,
not later than fifteen (15) days after such request, the following documents, to
the extent such documents are in such trust’s or its designee’s possession,
pertaining to each of the Mortgage Loans identified in such request:
          (i) with respect to any Mortgage Loan:

  (1)   the original Assignment of Mortgage for each Mortgage Loan, in form and
substance acceptable for recording. The Mortgage shall be assigned to the
Certificate Trustee for the benefit of the Trust;     (2)   the original
Mortgage with evidence of recording thereon or, if the original Mortgage with
evidence of recording thereon has not been returned by the public recording
office where such Mortgage has been delivered for recordation or such Mortgage
has been lost or such public recording office retains the original recorded
Mortgage, (i) in the case of a delay caused by the public recording office, a
photocopy of such Mortgage certified by the applicable Seller to be a true and
correct copy of the original mortgage that has been delivered to the appropriate
public recording office for recordation; or (ii) in the case of a Mortgage where
a public recording office retains the original recorded Mortgage or in the case
where a Mortgage is lost after recordation in a public recording office, a copy
of such Mortgage with the recording information thereon certified by such public
recording office to be a true and complete copy of the original recorded
Mortgage; provided, however, in the case of (i) above the original recorded
Mortgage or a copy of such Mortgage shall be certified by such public recording
office to be a true and complete copy of the original recorded Mortgage and
delivered promptly upon receipt thereof from the applicable public recording
office;     (3)   the originals of all intervening assignments of mortgage with
evidence of recording thereon evidencing a complete chain of ownership from the
originator of the Mortgage Loan to the last assignee, or if any such

6



--------------------------------------------------------------------------------



 



      intervening assignment of mortgage has not been returned from the
applicable public recording office or has been lost or if such public recording
office retains the original recorded intervening assignments of mortgage, (i) in
the case of a delay caused by the public recording office, a photocopy of such
intervening assignment of mortgage certified by the applicable Seller to be a
true and correct copy of the original intervening assignment of mortgage that
has been delivered to the appropriate public recording office for recordation;
or (ii) in the case of an intervening assignment of mortgage where a public
recording office retains the original recorded intervening assignment of
mortgage or in the case where an intervening assignment of mortgage is lost
after recordation in a public recording office, a copy of such intervening
assignment of mortgage with recording information thereon certified by such
public recording office to be a true and complete copy of the original recorded
intervening assignment of mortgage; provided, however, in the case of (i) above,
such original recorded intervening assignment of mortgage or a copy of such
intervening assignment of mortgage shall be certified by the appropriate public
recording office to be a true and complete copy of the original recorded
intervening assignment of mortgage and delivered promptly upon receipt thereof
from the public recording office; and     (4)   if the Mortgage or any
Assignment of Mortgage, or any other related document has been signed by a
Person on behalf of the Mortgagor, the original power of attorney or other
instrument that authorized and empowered such Person to sign; and

          (ii) with respect to each REO Property:

  (1)   the original contract of sale and the original Deed for each REO
Property, such Deed to be in form and substance acceptable for recording. The
REO Property shall be assigned to the Certificate Trustee for the benefit of the
Trust;     (2)   the original Deed in the name of such Seller, Franklin Credit
Trust Series I, Tribeca Lending Trust Series I or any of their respective
affiliates, in each case to the extent applicable, with evidence of recording
thereon or, if the original Deed with evidence of recording thereon has not been
returned by the public recording office where such Deed has been delivered for
recordation or such Deed has been lost or such public recording office retains
the original recorded Deed, (i) in the case of a delay caused by the public
recording office, a photocopy of such Deed certified by the applicable Seller to
be a true and correct copy of the original Deed that has been delivered to the
appropriate public recording office for recordation; or (ii) in the case of a
Deed where a public recording office retains the original recorded Deed or in
the case where a Deed is lost after recordation in a public recording office, a
copy of such Deed with the recording information thereon certified by such
public

7



--------------------------------------------------------------------------------



 



      recording office to be a true and complete copy of the original recorded
Deed; provided, however, in the case of (i) above, the original recorded Deed or
a copy of such Deed shall be certified by such public recording office to be a
true and complete copy of the original recorded Deed and delivered promptly upon
receipt thereof from the applicable public recording office; and     (3)   if
the Deed, or any other related document has been signed by a Person on behalf of
any Seller, Franklin Credit Trust Series I, Tribeca Lending Trust Series I or
any of their respective affiliates, as applicable, the original power of
attorney or other instrument that authorized and empowered such Person to sign.

          (f) Pursuant to one or more Custodial Agreements to be executed among
and delivered by the Trustees, the Custodian, the Servicer and the Sellers prior
to the Closing Date, the Sellers shall, not later than five (5) days prior to
the Closing Date, deliver and release to the Custodian the Mortgage Loan
Documents with respect to each Mortgage Loan and the REO Property Documents with
respect to each REO Property to be sold, transferred and assigned on the Closing
Date and set forth on the Mortgage Loan Schedule and REO Property Schedule
delivered with such Mortgage Loan Documents or REO Property Documents,
respectively.
          (g) Each Custodian shall certify its receipt of all applicable
Mortgage Loan Documents or REO Property Documents required to be delivered
pursuant to the applicable Custodial Agreement, as evidenced by the trust
receipt and final certification or similar document of such Custodian in the
form required by such Custodial Agreement. The Sellers shall be responsible for
maintaining the Custodial Agreements. The fees and expenses of the Custodians
shall be paid by the Owner.
          (h) Each Seller shall forward to the Custodian original documents
evidencing an assumption, modification, consolidation or extension of any
Mortgage Loan entered into in accordance with this Agreement or the Servicing
Agreement within two weeks of their execution; provided, however, that such
Seller shall provide the Custodian with a certified true copy of any such
document submitted for recordation within two weeks of its execution, and shall
provide the original of any document submitted for recordation or a copy of such
document certified by the appropriate public recording office to be a true and
complete copy of the original within ninety (90) days of its submission for
recordation.
     Section 2.02 Recognition of Purchaser.
          From and after the date hereof, each Seller shall note the sale,
transfer and assignment of the Assets to the Purchaser in its respective books
and records and shall recognize the Purchaser, as of the date hereof, as the
sole and exclusive owner of the Assets, and the Servicer shall service the
Mortgage Loans for the benefit of the Purchaser pursuant to the Servicing
Agreement, the terms of which are incorporated herein by reference. It is the
intention of the Sellers, the Trustees and the Purchaser that the Assignments
shall be binding upon and inure to the benefit of the Purchaser, the
Certificateholders and their respective successors and assigns.

8



--------------------------------------------------------------------------------



 



     Section 2.03 Obligations of Sellers Upon Transfer.
          In connection with each transfer pursuant to Section 2.01, each Seller
further agrees, at its own expense, on or prior to the Closing Date, (x) to
indicate in its books and records that the Assets have been sold, transferred
and assigned to the Purchaser pursuant to this Agreement and (y) to deliver to
the Purchaser and the Trustees a computer file containing a true and complete
list of all such Assets, specifying for each such Mortgage Loan, as of the
Closing Date, its account number and principal balance. Such file, which forms a
part of Schedules I and II to the Servicing Agreement, shall also be marked as
Schedules II and III to this Agreement and is hereby incorporated into and made
a part of this Agreement.
          In connection with each Assignment of the Assets, the related Seller
shall, on behalf of the Purchaser, deliver to and deposit with, the applicable
Custodian, as the agent of the Purchaser, the documents or instruments required
to be included in the related Mortgage File or REO File, as applicable, with
respect to each Mortgage Loan and REO Property sold, transferred and assigned by
it.
          If any of the documents referred to above has as of the Closing Date
been submitted for recording but either (x) has not been returned from the
applicable public recording office or (y) has been lost or such public recording
office has retained the original of such document, the obligations of the
Sellers to deliver such documents shall be deemed to be satisfied upon
(1) delivery to the applicable Custodian no later than the Closing Date, of a
copy of each such document certified by the applicable Seller in the case of
(x) above or the applicable public recording office in the case of (y) above to
be a true and complete copy of the original that was submitted for recording and
(2) if such copy is certified by such Seller, delivery to the applicable
Custodian, promptly upon receipt thereof of either the original or a copy of
such document certified by the applicable public recording office to be a true
and complete copy of the original. If the original lender’s title insurance
policy on a Mortgage Loan was not delivered as required by this Section 2.03,
such Seller shall deliver or cause to be delivered to the applicable Custodian,
a written commitment or interim binder or preliminary report of title issued by
the title insurance or escrow company, with the original to be delivered to the
applicable Custodian, promptly upon receipt thereof. The Sellers shall deliver
or cause to be delivered to the applicable Custodian promptly upon receipt
thereof any other original documents constituting a part of a Mortgage File
received with respect to any Mortgage Loan or REO File with respect to any REO
Property, including, but not limited to, any original documents evidencing an
assumption or modification of any Mortgage Loan.
          In addition, in connection with the assignment of any MERS Mortgage
Loan, each Seller agrees that it will cause, at such Seller’s expense, the MERS
System to indicate that the Mortgage Loans sold by such Seller to the Purchaser
have been assigned by such Seller to the Purchaser in accordance with this
Agreement by including (or deleting, in the case of Mortgage Loans which are
reacquired in accordance with this Agreement) in such computer files the
information required by the MERS System to identify the beneficial owner of such
Mortgage Loans. Each Seller further agrees that it will not alter the
information referenced in this paragraph with respect to any Mortgage Loan sold
by any Seller to the Purchaser during the term of this Agreement.

9



--------------------------------------------------------------------------------



 



          Except as disclosed on Exhibit 8, upon discovery or receipt of notice
of any materially defective document in, or that a document is missing from, a
Mortgage File or REO File, the Sellers shall have 90 days to cure such defect or
deliver such missing document to the applicable Custodian. If the Sellers do not
cure such defect or deliver such missing document within such time period, the
Sellers shall notify the Administrator and the Purchaser of its failure to so
cure or deliver on such 90th day and shall reacquire such Mortgage Loan or REO
Property in accordance with Section 3.03.
          The Purchaser hereby acknowledges its acceptance of all right, title
and interest to the Assets and other property, now existing and hereafter
created, conveyed to it pursuant to Section 2.01.
          The parties hereto intend that the transaction set forth herein be a
sale, transfer and assignment by the Sellers to the Purchaser of all of each
Seller’s right, title and interest in and to the Assets and other property
described in this Agreement, subject in each case to any Existing Liens. In the
event the transaction set forth herein is deemed not to be a sale, transfer and
assignment, each Seller hereby grants to the Purchaser a security interest in
all of such Seller’s right, title and interest in, to and under the Assets and
other property described in this Agreement, whether now existing or hereafter
arising, to secure all of the Sellers’ obligations hereunder and under the other
Transaction Documents; and this Agreement shall constitute a security agreement
under applicable law. The Sellers and the Purchaser shall, to the extent
consistent with this Agreement, take such actions as may be necessary to ensure
that, if this Agreement were deemed to create a security interest in the
Mortgage Loans and REO Properties, such security interest would be deemed to be
a perfected security interest of first priority under applicable law and will be
maintained as such throughout the term of the Trust Agreement. The Sellers
hereby authorize the Purchaser to file or authorize the filing of all such UCC
financing statements, continuation statements, instruments of further assurance
and other instruments, and to take such other action as may be necessary or
advisable or desirable to secure the rights and remedies of the Purchaser, the
Certificate Trustee, the Owner Trustee, the Administrator and the
Certificateholders under the Transaction Documents.
     Section 2.04 Payment of Purchase Price for the Mortgage Loans. In
consideration of the sale, transfer and assignment of the Assets from the
Sellers to the Purchaser on the Closing Date, the Purchaser agrees to issue to
or upon the order of the Sellers the Class A Certificates and the Class REO
Certificates (the “Purchase Price”).
     Section 2.05 Closing. The closing for the Assets to be purchased on the
Closing Date shall be subject to each of the following conditions:
          (a) all of the representations and warranties of each Seller under
this Agreement and any other Transaction Document shall be true and correct in
all material respects as of the Closing Date and no event shall have occurred
which, with notice or the passage of time, would constitute a default under this
Agreement or under any other Transaction Document;
          (b) the Trustees and the Administrator shall have received shall have
received in escrow, all Closing Documents as specified in Section 2.06, in such
forms as are agreed upon

10



--------------------------------------------------------------------------------



 



and acceptable to the Trustees and the Administrator, duly executed by all
signatories as required pursuant to the terms hereof;
          (c) the Sellers shall have delivered and released to the Custodians
the Mortgage Loan Documents and REO Property Documents; and
          (d) all other terms and conditions of this Agreement and the other
Transaction Documents shall have been complied with.
     Section 2.06 Closing Documents. On or before the Closing Date, each Seller
shall submit to the Purchaser fully executed originals of the following
documents:
          (a) this Agreement;
          (b) each Custodial Agreement;
          (c) the Servicing Agreement;
          (d) the Trust Agreement;
          (e) an Officer’s Certificate, in the form of Exhibit 1 hereto,
including all attachments thereto;
          (f) an Opinion of Counsel to such Seller and the Servicer, in the form
of Exhibit 2 hereto;
          (g) the related Mortgage Loan Schedule and REO Property Schedule, one
copy to be attached hereto and one copy to be attached to each Custodian’s
counterpart of the Custodial Agreement, as the Mortgage Loan Schedule thereto
and REO Property Schedule;
          (h) each Custodian’s trust receipt and final certification or similar
document, as required under the Custodial Agreements, in a form acceptable to
the Trustees;
          (i) a Security Release Certification, in the form of Exhibit 3 hereto
executed by any Person, as requested by the Trustees or the Administrator, if
any of the Assets has at any time been subject to any security interest, pledge
or hypothecation (other than any Existing Lien) for the benefit of such Person;
          (j) a certificate or other evidence of merger or change of name,
signed or stamped by the applicable regulatory authority, if any of the Assets
were acquired by any Seller by merger or acquired or originated by any Seller
while conducting business under a name other than its present name, if
applicable;
          (k) an Assignment and Conveyance relating to all Assets conveyed by
such Seller in the form of Exhibit 4 hereto;
          (l) a Confidentiality Agreement, executed and delivered by the
Purchaser and the Servicer, in the form of Exhibit J to the Servicing Agreement;

11



--------------------------------------------------------------------------------



 



          (m) a UCC-1 financing statement, in form and substance satisfactory to
the Administrator;
          (n) a Notice of Termination, executed and delivered by the parties
thereto, relating to Franklin Credit Trust Series I, substantially in the form
of Exhibit 5;
          (o) a Notice of Termination, executed and delivered by the parties
thereto, relating to Tribeca Lending Trust Series I, substantially in the form
of Exhibit 5;
          (p) a Release Notice, executed and delivered by the parties thereto,
relating to Franklin Credit Trust Series I, substantially in the form of
Exhibit 6;
          (q) a Release Notice, executed and delivered by the parties thereto,
relating to Tribeca Lending Trust Series I, substantially in the form of
Exhibit 6; and
          (r) a Registration Instruction Letter, executed and delivered by the
Sellers, in substantially the form of Exhibit 7.
     Section 2.07 Costs. All costs and expenses incurred in connection with the
sale, transfer, assignment and delivery of the Mortgage Loans and REO
Properties, including without limitation recording fees, fees for title policy
endorsements and continuations, fees for recording Assignments of Mortgage and
Deeds, the cost of any recording service for recording such Assignments of
Mortgage, fees for transferring ownership of any MERS Mortgage Loans on the MERS
System, the fees of the Custodians and each Seller’s attorney’s fees, shall be
paid by such Seller.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES; REMEDIES FOR BREACH
     Section 3.01 Sellers’ Representations and Warranties Relating to the
Mortgage Loans and REO Properties.
          (a) The Sellers hereby represent and warrant to the Purchaser, with
respect to each Mortgage Loan, that as of the Closing Date or as of such date
specifically provided herein:

  (1)   Mortgage Loan Schedule. The information set forth in the Mortgage Loan
Schedule is true, complete and correct in all material respects as of its date.
    (2)   Costs Paid and No Waivers. Except as set forth on Exhibit 9, the terms
of the Mortgage Loan have not been impaired, waived, altered or modified in any
respect, except by instruments or documents identified in the Mortgage File,
which have been recorded to the extent any such recordation is required by
applicable law or is necessary to protect the interests of the Purchaser. The
Mortgaged Property has not been released from the lien of the Mortgage Loan.

12



--------------------------------------------------------------------------------



 



  (3)   Capacity of Parties. The Mortgage Note and the related Mortgage are
original and genuine and each is the legal, valid and binding obligation of the
maker thereof, enforceable in all respects in accordance with its terms subject
to bankruptcy, insolvency and other laws of general application affecting the
rights of creditors. The proceeds of the Mortgage Note have been fully
disbursed, there is no requirement for future advances thereunder and any and
all requirements as to completion of any on-site or off-site improvements and as
to disbursements of any escrow funds have been complied with. All costs, fees
and expenses incurred in making, or closing or recording, the Mortgage Loan were
paid.     (4)   Lawful Assignment. The applicable Seller has duly executed an
assignment of the Mortgage Loan to the Purchaser or in blank, which assignment
includes all rights such Seller may have against the originating contractor or
lender if the Mortgage Loan was originated by a contractor or lender other than
such Seller.     (5)   Loan in Force. The Mortgage Loan has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the lien of such Mortgage Loan, in whole or
in part, nor has any instrument been executed that would effect any such
release, cancellation, subordination or rescission.     (6)   Valid Lien. The
Mortgage Loan has been duly executed and delivered by the Mortgagor, and the
lien created thereby has been duly recorded, or has been delivered to the
appropriate governmental authority for recording, and constitutes a valid and
perfected (i) first lien and first priority security interest with respect to
each Mortgage Loan which is indicated by the applicable Seller to be a First
Lien (as reflected on the Mortgage Loan Data Transmission), or (ii) junior lien
and junior priority security interest with respect to each Mortgage Loan which
is indicated by the applicable Seller to be a Junior Lien (as reflected on the
Mortgage Loan Data Transmission) in either case on the related Mortgaged
Property, and in each case free and clear of all Liens (except the Existing
Liens). Any security agreement, chattel mortgage or equivalent document related
to and delivered in connection with the Mortgage Loan establishes and creates a
valid, subsisting and enforceable (i) first lien and first priority security
interest with respect to each Mortgage Loan which is indicated by the applicable
Seller to be a First Lien (as reflected on the Mortgage Loan Data Transmission),
or (ii) junior lien and junior priority security interest with respect to each
Mortgage Loan which is indicated by the applicable Seller to be a Junior Lien
(as reflected on the Mortgage Loan Data Transmission), in either case on the
related Mortgaged Property, and the applicable Seller has full right to assign
the same to the Purchaser. With respect to any Cooperative Loan, the related
Mortgage is a valid, subsisting and enforceable first priority security interest
on the related cooperative shares securing the Mortgage Note, subject only to
(a) liens of

13



--------------------------------------------------------------------------------



 



      the related residential cooperative housing corporation for unpaid
assessments representing the Mortgagor’s pro rata share of the related
residential cooperative housing corporation’s payments for its blanket mortgage,
current and future real property taxes, insurance premiums, maintenance fees and
other assessments to which like collateral is commonly subject and (b) other
matters to which like collateral is commonly subject which do not materially
interfere with the benefits of the security interest intended to be provided by
the related Co-op Security Agreement;     (7)   Good Title. The applicable
Seller has good and marketable title to the Mortgage Loan, free and clear of any
encumbrance, equity, loan, pledge, charge, claim or lien of any type, other than
the Existing Liens, and has full right to sell the Mortgage Loan to the
Purchaser.     (8)   Compliance with Law. At the date of origination of the
Mortgage Loan, all requirements of any federal, state and local laws, rules and
regulations applicable to the origination and servicing of such Mortgage Loan,
including, without limitation, usury, truth in lending, predatory, deceptive or
abusive lending, disclosure, real estate settlement procedures, consumer
protection, equal credit opportunity, debt collection and credit reporting laws.
    (9)   HOEPA. The Mortgage Loan is not (i) subject to the Home Ownership and
Equity Protection Act of 1994 as amended (“HOEPA”); (ii) a “high cost” loan,
“covered” mortgage loan or “predatory” mortgage loan or any other comparable
term, no matter how defined, under any federal, state or local law; or
(iii) subject to any comparable federal, state or local law.     (10)  
Licensing. The applicable Seller, whether as mortgagee, assignee, pledgee or
otherwise, are (or, during the period in which they held and disposed of such
interest, were) in compliance with any and all applicable licensing requirements
of the laws of the state wherein the Mortgaged Property is located.     (11)  
Credit Reporting. The servicer for the Mortgage Loan fully furnishes, in
accordance with the Fair Credit Reporting Act and its implementing regulations,
accurate and complete information (i.e., favorable and unfavorable) on its
borrower credit files to Equifax, Experian and Trans Union Credit Information
Company on a monthly basis.     (12)   Enforceability; Remedies. Each Mortgage
Loan contains customary and enforceable provisions which render the rights and
remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the lien provided thereby, including,
(i) in the case of a mortgage designated as a deed of trust, by trustee’s sale,
(ii) otherwise by judicial foreclosure and (iii) foreclosure by advertisement.

14



--------------------------------------------------------------------------------



 



  (13)   One Original. Except as set forth on Exhibit 8, there is only one
original executed promissory note. Except as set forth on Exhibit 8, the Note,
Assignment of Mortgage and any other documents required to be delivered under
the applicable Custodial Agreement for each Mortgage Loan have been delivered to
the Custodian.     (14)   Mortgage Submitted for Recordation. Except as set
forth on Exhibit 9, at origination, the Mortgage was submitted for recordation
in the appropriate governmental recording office of the jurisdiction where the
Mortgaged Property is located.     (15)   Collection Practices; Escrow Deposits.
The origination, collection and servicing practices used by the originator, each
servicer of the Mortgage Loan and the applicable Seller with respect to the
Mortgage Loan have been in all material respects in compliance with customary
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans and residential real properties of the same type as the
Mortgage Loans and REO Properties and applicable laws and regulations, and have
been in all respects legal and proper.     (16)   No Government Mortgage Loans.
The Mortgagor is not the United States government or an agency, authority,
instrumentality or other political subdivision of the United States government.
    (17)   Deeds of Trust. If the Mortgage Loan constitutes a deed of trust, a
trustee, duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in the Mortgage Loan, and no
fees or expenses are or will become payable by the applicable Custodian or the
Purchaser to the trustee under the deed of trust, except in connection with a
trustee’s sale after default by the related Mortgagor.     (18)   Hazardous
Substances. To the best of the applicable Seller’s knowledge, the Mortgaged
Property is free from any and all hazardous substances, hazard wastes or solid
wastes, as such terms are defined in the Comprehensive Environmental Response
Compensation and Liability Act, the Resource Conservation and Recovery Act of
1976, or other federal, state or local environmental legislation. To the best of
the applicable Seller’s knowledge, there is no violation of any local, state or
federal environmental law, rule or regulation with respect to the Mortgaged
Property.     (19)   No Errors, Omissions, Etc. No misrepresentation, fraud or
similar occurrence with respect to the Mortgage Loan has taken place on the part
of the Servicer or any Seller.     (20)   Insurance Coverage. With respect to
each Mortgage Loan that is a First Lien, all buildings upon the Mortgaged
Property are insured by a generally

15



--------------------------------------------------------------------------------



 



      acceptable insurer pursuant to standard hazard policies conforming to the
requirements of mortgage lending institutions in the jurisdiction where the
related Mortgaged Property is located. All such standard hazard policies are in
effect and on the date of origination contained a standard mortgagee clause
naming the applicable Seller and its successors in interest as loss payee and
such clause is still in effect. If the Mortgaged Property is located in an area
identified by the Federal Emergency Management Agency as having special flood
hazards under the Flood Disaster Protection Act of 1973, as amended, such
Mortgaged Property is covered by flood insurance by a generally acceptable
insurer in an amount not less than the requirements of mortgage lending
institutions in the jurisdiction where the related Mortgaged Property is
located. The Mortgage obligates the Mortgagor thereunder to maintain all such
insurance at the Mortgagor’s cost and expense, and on the Mortgagor’s failure to
do so, authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor.     (21)   Title Insurance. Each Mortgage Loan that is a First Lien
is covered by an ALTA lender’s title insurance policy or other generally
acceptable form of policy of insurance, with all necessary endorsements, issued
by a title insurer qualified to do business in the jurisdiction where the
Mortgaged Property is located, insuring the applicable Seller, its successors
and assigns, as to the first priority lien of the Mortgage in the original
principal amount of the Mortgage Loan. Such title insurance policy affirmatively
insures ingress and egress and against encroachments by or upon the Mortgaged
Property or any interest therein. The applicable Seller is the sole insured of
such lender’s title insurance policy and such lender’s title insurance policy is
in full force and effect and will be in full force and effect upon the
consummation of the transactions contemplated by this Agreement. No claims have
been made under such lender’s title insurance policy, and no prior holder of the
related Mortgage has done, by act or omission, anything which would impair the
coverage of such lender’s title insurance policy.     (22)   Marking Records.
The applicable Seller has caused the portions of their respective records
relating to the Mortgage Loans to be clearly and unambiguously marked to
indicate that such Mortgage Loans have been sold, transferred and assigned to
the Purchaser.

          (b) The Sellers hereby represent and warrant to the Purchaser, with
respect to each REO Property, that as of the Closing Date or as of such date
specifically provided herein:

  (1)   The information set forth in the REO Property Schedule and the Mortgage
Loan Data Transmission with respect to such REO Property is complete, true and
correct in all material respects.

16



--------------------------------------------------------------------------------



 



  (2)   The applicable Seller is the sole owner and holder of the REO Property
and has the full right to transfer the REO Property, and the REO Property is
free and clear of any lien or encumbrance other than (A) liens for real estate
taxes not yet due and payable, (B) covenants, conditions and restrictions,
rights of way, easements and other matters of public record as of the date of
recording of the related security instrument, such exceptions appearing of
record being acceptable to prudent institutional lenders generally, (C) other
matters (excluding mortgage liens and any other lien which can be satisfied by
payment of a liquidated sum of money) to which like properties are commonly
subject which do not, individually or in the aggregate, materially interfere
with the use, enjoyment or marketability of the REO Property, and (D) the
Existing Liens.     (3)   Neither the Servicer nor any Seller has received any
written notice that there exists a violation of any local, state or federal
environmental law, rule or regulation with respect to the REO Property that
would have a material adverse effect on such REO Property.     (4)   All parties
which have had any interest in the REO Property, whether as owner, assignee,
pledgee or otherwise, are (or, during the period in which they held and disposed
of such interest, were) in compliance with any and all applicable licensing
requirements of the laws of the state wherein the REO Property is located and
either (1)  organized under the laws of such state, (2) qualified to do business
in such state, (3) federal savings and loan associations or national banks
having principal offices in such state, or (4) not required to be qualified to
do business in such state under applicable laws of the state.     (5)   The Deed
and any other documents required to be delivered by the applicable Seller under
this Agreement have been delivered to Purchaser or its designee. Such Seller is
in possession of a complete, true and accurate REO File, except for such
documents the originals of which have been delivered to Purchaser or its
designee. The Deed is in recordable form and is acceptable for recording under
the laws of the jurisdiction in which the REO Property is located.     (6)  
Except as set forth on Exhibit 9, neither the Servicer nor any Seller has
received any written notice that there is any material condition affecting any
REO Property (x) relating to lead paint, radon, asbestos or other hazardous
materials, (y) requiring remediation of any condition or (z) relating to a claim
which could impose liability upon, diminish rights of or otherwise adversely
affect the Purchaser.     (7)   To the best of such Seller’s knowledge, there is
no illegal activity being conducted on the REO Property which could serve as the
basis for a claim or prosecution of any action or proceeding seeking to impose
civil or criminal liability on the Purchaser as the owner.

17



--------------------------------------------------------------------------------



 



          With respect to the representations and warranties set forth in this
Section 3.01 that are made to the best of each Seller’s knowledge or as to which
each Seller has no knowledge, or based upon the lack of any Seller’s receipt of
a written notice, if it is discovered by the Purchaser, the Sellers, the
Servicer, the Administrator or any Trustee that the substance of such
representation and warranty is inaccurate and such inaccuracy materially and
adversely affects the value of the related Mortgage Loan or REO Property or the
interest therein of the Purchaser or the Purchaser’s assignee, transferee or
designee then, notwithstanding any Seller’s lack of knowledge or notice with
respect to the substance of such representation and warranty being inaccurate at
the time the representation or warranty was made, such inaccuracy shall be
deemed a breach of the applicable representation or warranty; provided, however,
that this paragraph shall not be assignable by the Purchaser with respect to any
Assets sold by the Purchaser pursuant to Section 9.02 of the Trust Agreement.
          It is understood and agreed that the representations and warranties
set forth in this Section 3.01 shall survive delivery of the respective Mortgage
Files and REO Files to the applicable Custodian on behalf of the Purchaser.
     Section 3.02 Sellers Representations and Warranties. Each Seller hereby
represents and warrants to the Purchaser that as of the Closing Date or as of
such date specifically provided herein:
          (a) Such Seller is duly organized, validly existing and in good
standing as a corporation under the laws of the State of Delaware and has the
power and authority to own its assets and to transact the business in which it
is currently engaged. Such Seller is duly qualified to do business and is in
good standing in each jurisdiction in which the character of the business
transacted by it or properties owned or leased by it requires such qualification
and in which the failure to so qualify would have a material adverse effect on
(a) its business, properties, assets or condition (financial or other), (b) the
performance of its obligations under this Agreement or any other Transaction
Document to which it is a party, (c) the value or marketability of the Mortgage
Loans or REO Property, or (d) its ability to foreclose on the related Mortgaged
Properties.
          (b) When executed and delivered, assuming necessary entity power and
authority of each Seller, this Agreement and each other Transaction Document to
which it is a party will constitute such Seller’s legal, valid and binding
obligations enforceable in accordance with its terms, except as enforcement of
such terms may be limited by (1) bankruptcy, insolvency, reorganization,
receivership, moratorium or similar laws affecting the enforcement of creditors’
rights generally and by the availability of equitable remedies, (2) general
equity principals (regardless of whether such enforcement is considered in a
proceeding in equity or at law) or (3) public policy considerations underlying
the securities laws, to the extent that such policy considerations limit the
enforceability of the provisions of this Agreement which purport to provide
indemnification from securities laws liabilities.
          (c) Such Seller holds all necessary licenses, certificates and permits
from all governmental authorities necessary for conducting its business as it is
presently conducted, except for such licenses, certificates and permits the
absence of which, individually or in the aggregate, would not have a material
adverse effect on the ability of such Seller to conduct its business as it is
presently conducted.

18



--------------------------------------------------------------------------------



 



          (d) Assuming the due authorization thereof by each Seller, the
execution, delivery and performance of this Agreement or any other Transaction
Document to which it is a party by such Seller will not conflict with or result
in a breach of, or constitute a default under, any provision of any existing law
or regulation or any order or decree of any court applicable to such Seller or
any of its properties or any provision of its certificate of incorporation,
bylaws, or constitute a material breach of, or result in the creation or
imposition of any lien, charge or encumbrance upon any of its properties
pursuant to any mortgage, indenture, contract or other agreement to which it is
a party or by which it may be bound.
          (e) No certificate of an officer, written statement or report
delivered pursuant to the terms of this Agreement or any other Transaction
Document to which it is a party by such Seller contains any untrue statement of
a material fact or omits to state any material fact necessary to make the
certificate, statement or report, in the light of the circumstances under which
it is delivered or made, not misleading.
          (f) [Reserved].
          (g) There are no actions or proceedings against, or investigations of,
such Seller pending or, to its actual knowledge, threatened (by written
communication to it of a present intent to initiate such action, proceeding or
investigation), before any court, administrative agency or other tribunal that,
if determined adversely, would prohibit or materially and adversely affect such
Seller’s performance of any of its respective obligations under, or the validity
or enforceability of, this Agreement or any other Transaction Document to which
it is a party.
          (h) Such Seller is not transferring the Mortgage Loans or REO
Properties to the Purchaser hereunder with any intent to hinder, delay or
defraud any of its creditors.
          (i) Such Seller acquired title to the Mortgage Loans and REO
Properties in good faith, without notice of any adverse claims.
          (j) The transfer, assignment and conveyance of the Mortgage Notes, the
Mortgages and the REO Properties by such Seller pursuant to this Agreement are
not subject to the bulk transfer laws or any similar statutory provisions in
effect in any applicable jurisdiction.
     Section 3.03 Remedies for Breach of Representations and Warranties.
          It is understood and agreed that the representations and warranties
set forth in Sections 3.01 and 3.02 shall survive the sale, transfer and
assignment of the Assets to the Purchaser and the issuance of the Certificates,
and shall inure to the benefit of the Purchaser, the Administrator, the Trustees
and the Certificateholders, notwithstanding any restrictive or qualified
endorsement on any Mortgage Note, Assignment of Mortgage or Deed or the
examination or lack of examination of any Mortgage File or REO File. Upon
(i) discovery by any Seller of a breach of any of the representations and
warranties made in Section 3.01 or Section 3.02 which materially and adversely
affects the value of the Assets or the interest of the Purchaser (or which
materially and adversely affects the value of a Mortgage Loan or REO Property or
the interests of the Purchaser in the related Mortgage Loan or REO Property in
the case of a representation and warranty relating to a particular Mortgage Loan
or REO Property) or

19



--------------------------------------------------------------------------------



 



(ii) receipt by a Seller of notice from the Servicer that a Mortgaged Property
or REO Property is contaminated by hazardous or toxic substances (a “Servicer
Environmental Notice”) pursuant to Section 4.02 of the Servicing Agreement, such
Seller shall give prompt written notice to the Purchaser, the Administrator and
the Trustees.
          Within (i) ten (10) days of receipt of a Servicer Environmental Notice
or (ii) thirty (30) days of the earlier of either discovery by any Seller, or
notice to the applicable Seller, of any breach of a representation or warranty
which materially and adversely affects the value of a Mortgage Loan or the
Mortgage Loans or an REO Property or the REO Properties or the Purchaser’s
interest in a Mortgage Loan or the Mortgage Loans or an REO Property or the REO
Properties, the Sellers shall use their commercially reasonable efforts promptly
to cure such breach in all material respects and, if such breach cannot be
cured, each Reacquisition Party shall, jointly and severally, reacquire such
Mortgage Loan or REO Property. In connection with the reacquisition of any
Asset, the price to be paid by the Reacquisition Parties for such Asset (the
“Reacquisition Price”) shall be as agreed upon by the Administrator and the
applicable Reacquisition Party; provided, however, should such parties not
promptly come to agreement, the Reacquisition Price shall be as determined by
the Administrator in good faith using its sole discretion. In the event that a
breach shall involve any representation or warranty set forth in Section 3.02
and such breach cannot be cured within thirty (30) days of the earlier of either
discovery by or notice to any Seller of such breach, all of the Assets shall, at
the Trustees’ option, be reacquired by the Reacquisition Parties at the
Reacquisition Price. Notwithstanding anything to the contrary contained herein,
it is understood by the parties hereto that a breach of any of the
representations and warranties made in Sections 3.01(a) (8), (9), (10) and
(18) and Section 3.01(b)(6) will be deemed to materially and adversely affect
the value of the related Mortgage Loan or REO Property, respectively, or the
interest of the Purchaser therein.
          At the time of reacquisition of any deficient Mortgage Loan or REO
Property by the Reacquisition Parties, the Purchaser and the Reacquisition
Parties shall arrange for the reassignment of the reacquired Mortgage Loan or
REO Property to the Reacquisition Parties and the delivery to the Reacquisition
Parties of any documents held by the applicable Custodian relating to the
reacquired Mortgage Loan or REO Property in each case at the Reacquisition
Parties’ expense. Upon such reacquisition the related Mortgage Loan Schedule or
REO Property Schedule shall be amended to reflect the withdrawal of the
reacquired Mortgage Loan or REO Property from this Agreement.
          In addition to such cure and reacquisition obligation, each
Reacquisition Party shall, jointly and severally, indemnify the
Certificateholders, the Purchaser, the Administrator and the Trustees and each
of the respective assigns, offices, directors, agents and employees, and hold
each of them harmless against any losses, damages, penalties, fines,
forfeitures, reasonable and necessary legal fees and related costs, judgments,
and other costs and expenses resulting from any claim, demand, defense or
assertion based on or grounded upon, or resulting from, a breach of any Seller’s
representations and warranties made in Section 3.01 or Section 3.02.
Notwithstanding anything set forth in this Agreement, the Purchaser acknowledges
that neither Franklin Credit Management Corporation nor Franklin Credit Holding
Corporation has any obligations or liabilities (except as expressly provided
with respect to Franklin Credit Management Corporation in the definition of
Reacquisition Party herein) to any Person arising out of the Asset reacquisition
and indemnity provisions contained in this Agreement, including

20



--------------------------------------------------------------------------------



 



the Purchaser, the Trustees, the Administrator, the Certificateholders and each
of their respective assigns, officers, directors, agents and employees), and
that all such obligations and liabilities are retained by the other
Reacquisition Parties.
          Any cause of action against any Seller relating to or arising out of
the breach of any representation or warranty made in Section 3.01 or
Section 3.02 shall accrue as to any Mortgage Loan or REO Property upon
(i) discovery of such breach by any Seller or notice thereof to the Sellers by
the Purchaser, the Administrator or any Trustee and (ii) demand upon the
Reacquisition Parties by the Purchaser, the Administrator or any Trustee for
compliance with the relevant provisions of this Agreement.
     Section 3.04 Representations of Purchaser. The Purchaser hereby represents
and warrants to the Sellers as of the Closing Date:
          (a) The Purchaser is a statutory trust duly formed and in good
standing under the laws of the State Delaware and has full power, authority and
legal right to execute and deliver this Agreement and to perform its obligations
under this Agreement, and has taken all necessary action to authorize the
execution, delivery and performance by it of this Agreement; and
          (b) The execution and delivery by the Purchaser of this Agreement and
the performance by the Purchaser of its obligations under this Agreement will
not violate any provision of any law or regulation governing the Purchaser or
any order, writ, judgment or decree of any court, arbitrator or governmental
authority or agency applicable to the Purchaser or any of its assets. Such
execution, delivery, authentication and performance will not require the
authorization, consent or approval of, the giving of notice to, the filing or
registration with, or the taking of any other action with respect to, any
governmental authority or agency regulating the activities of statutory trusts.
Such execution, delivery, authentication and performance will not conflict with,
or result in a breach or violation of, any mortgage, deed of trust, lease or
other agreement or instrument to which the Purchaser is bound.
ARTICLE IV.
SELLERS’ COVENANTS
     Section 4.01 Covenants of the Sellers.
          Each Seller hereby covenants that except for the sale, transfer and
assignment hereunder, such Seller will not sell, pledge, assign or transfer to
any other Person, or grant, create, incur, assume or suffer to exist any lien
(other than the Existing Liens) on any Mortgage Loan or REO Property, or any
interest therein; the applicable Seller will notify the Purchaser, the
Administrator and the Trustees of the existence of any lien on any Mortgage Loan
or REO Property immediately upon discovery thereof, and the Reacquisition
Parties will defend the right, title and interest of the Purchaser, in, to and
under the Mortgage Loans and REO Property, against all claims of third parties
claiming through or under any Seller; provided, however, that nothing in this
Section 4.01 shall prevent or be deemed to prohibit any Seller from suffering to

21



--------------------------------------------------------------------------------



 



exist upon any of the Mortgage Loans or REO Property any liens for municipal or
other local taxes and other governmental charges if such taxes or governmental
charges shall not at the time be due and payable or if such Seller shall
currently be contesting the validity thereof in good faith by appropriate
proceedings and shall have set aside on its books adequate reserves with respect
thereto.
ARTICLE V.
INDEMNIFICATION
     Section 5.01 Indemnification. Without limiting any other rights that the
Purchaser or any other Person may have hereunder or under applicable law, and in
addition to the remedies provided in Section 3.03, each Reacquisition Party
hereby agrees, jointly and severally, to indemnify (in such capacity, an
“Indemnifying Party”) from and against, and pay upon demand to, the Purchaser,
the Administrator, the Trustees and the Certificateholders and each of their
respective assigns, officers, directors, agents and employees (in such capacity
each, an “Indemnified Party”), any and all damages, losses, claims, taxes,
liabilities, costs, expenses and for all other amounts which may become payable,
including reasonable attorneys’ fees and disbursements, as incurred all of the
foregoing being collectively referred to as “Indemnified Amounts” with respect
to any such Indemnified Parties, or to which any of them may become subject or
may be awarded against or incurred by any of them arising out of or relating to
any of the following:
          (a) any representation or warranty made by a Seller (or any officers
of a Seller) under or in connection with this Agreement or any other Transaction
Document which shall have been false or incorrect in any material respect when
made or deemed made;
          (b) any information, statement, report or other document furnished or
to be furnished by a Seller pursuant to this Agreement that contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements made, in the light of the circumstances under which
such statements were made, not misleading;
          (c) any failure of a Seller to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document; and
          (d) any investigation, litigation, regulatory action or proceeding
related to or arising from this Agreement or any other Transaction Document, the
transactions contemplated hereby or thereby, the Assets or any other
investigation, litigation, regulatory action or proceeding relating to any
Seller or any Assets in which any Indemnified Party becomes involved as a result
of any of the transactions contemplated hereby.
          Notwithstanding anything set forth in this Agreement, the Purchaser
acknowledges that neither Franklin Credit Management Corporation nor Franklin
Credit Holding Corporation has any obligations or liabilities (except as
expressly provided with respect to Franklin Credit Management Corporation in the
definition of Reacquisition Party herein) to any Person arising out of the Asset
reacquisition and indemnity provisions contained in this Agreement, including
the Purchaser, the Trustees, the Administrator, the Certificateholders and

22



--------------------------------------------------------------------------------



 



each of their respective assigns, officers, directors, agents and employees),
and that all such obligations and liabilities are retained by the Reacquisition
Parties.
ARTICLE VI.
MISCELLANEOUS PROVISIONS
     Section 6.01 Amendment. This Agreement may be amended from time to time,
with the consent of the Administrator, by the Sellers and the Purchaser, by
written agreement signed by the Sellers and the Purchaser.
     Section 6.02 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Ohio and the obligations,
rights and remedies of the parties hereunder shall be determined in accordance
with such laws.
     Section 6.03 Notices. All demands, notices and communications hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered at or mailed by registered mail, postage prepaid, addressed as
follows:
if to the Sellers:
c/o Franklin Credit Management Corporation
101 Hudson Street
Jersey City, NJ 07302
Attention: Chief Operating Officer
Fax: 201-604-1818
with a copy to:
Franklin Credit Management Corporation
101 Hudson Street
Jersey City, NJ 07302
Attention: Chief Legal Officer
or such other address as may hereafter be furnished to the Purchaser in writing
by the Sellers.
if to the Purchaser:
c/o The Huntington National Bank,
as Administrator
2361 Morse Road
NC3W67
Columbus, OH 43219
Attention: Special Assets

23



--------------------------------------------------------------------------------



 



With a copy to:
The Huntington National Bank,
as Certificate Trustee
7 Easton Oval – EA4E63
Columbus, OH 43229
Attention: Corporate Trust
or such other address as may hereafter be furnished to the Sellers in writing by
the Purchaser.
     Section 6.04 Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be held
invalid for any reason whatsoever, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.
     Section 6.05 Counterparts. This Agreement may be executed in one or more
counterparts by the different parties hereto on separate counterparts, each of
which, when so executed, shall be deemed to be an original and such
counterparts, together, shall constitute one and the same agreement.
     Section 6.06 Further Agreements.
          The Purchaser and the Sellers all agree to execute and deliver to the
other such additional documents, instruments or agreements as may be necessary
or reasonable and appropriate to effectuate the purposes of this Agreement and
the other Transaction Documents or in connection with the issuance of any
Certificates representing interests in the Assets. Such additional documents
include, but are not limited to, the execution of post-closing deeds, conveyance
fee statements, sales disclosure forms, powers of attorney and any and all other
documents necessary or desirable to transfer record title to the REO Properties
into the Purchaser.
          Without limiting the generality of the foregoing, as a further
inducement for the Purchaser to purchase the Assets from the Sellers, the
Sellers will provide to the Purchaser any and all information and appropriate
verification of information, whether through letters of its auditors and counsel
or otherwise, as the Purchaser shall request and will provide to the Purchaser
such additional representations and warranties, covenants, opinions of counsel,
letters from auditors, and certificates of public officials or officers of the
Seller as are reasonably required by the Purchaser.
     Section 6.07 Intention of the Parties. It is the intention of the parties
that the Purchaser is purchasing, and the Sellers are selling, transferring and
assigning the Assets rather than the pledging of the Assets by the Sellers to
secure a loan by the Purchaser to the Seller. The parties hereto each intend to
treat the sale, transfer and assignment of the Assets for federal income tax
purposes as a sale, transfer and assignment to an entity that is treated as
either a disregarded entity or a partnership.

24



--------------------------------------------------------------------------------



 



     Section 6.08 Successors and Assigns: Assignment of Purchase Agreement. This
Agreement shall bind and inure to the benefit of and be enforceable by the
Sellers and the Purchaser. The obligations of the Sellers under this Agreement
cannot be assigned or delegated to a third party without the express written
consent of the Purchaser and the Administrator which consent shall be at the
Purchaser’s and Administrator’s respective discretion.
     Section 6.09 Survival. The representations and warranties set forth in
Sections 3.01 and 3.02, the indemnification provisions in Section 3.03 and the
provisions of Article V hereof shall survive the purchase, sale, assignment and
delivery of the Mortgage Loans and REO Properties hereunder.
     Section 6.10 Limitations of Liability of Trustees. Notwithstanding anything
to the contrary, this Agreement has been countersigned by The Huntington
National Bank not in its individual capacity but solely in its capacity as
Certificate Trustee of the Purchaser and in no event shall The Huntington
National Bank in its individual capacity have any liability or the
representations, warranties, covenants, agreements or other obligations of the
Purchaser hereunder or in any of the certificates, notices or agreements
delivered pursuant hereto, as to all of which recourse shall be had solely to
the assets of the Purchaser. For all purposes of this Agreement, in the
performance of its duties or obligations hereunder or in the performance of any
duties or obligations of the Purchaser hereunder, the Certificate Trustee shall
be subject to, and entitled to the benefits of, the terms and provisions of the
Trust Agreement.
     Section 6.11 Third Party Beneficiaries. The Administrator, the Owner
Trustee, the Certificate Trustee and each Certificateholder shall each be
considered a third-party beneficiary of this Agreement, entitled to all the
rights and benefits hereof as if it were a direct party to this Agreement.
     Section 6.12 Conflict of Interest. The Certificate Trustee is authorized to
serve in multiple capacities in relation to the Purchaser, the Sellers and the
Certificateholders (and their permitted assigns), including as Administrator,
Certificateholder, creditor of one or more Sellers for which the Assets serve as
collateral on certain loan(s), loan participant with a third party to which one
or more Sellers has pledged the Assets or a Certificate, as collateral agent for
such lenders or participants, and various other treasury management, interest
rate management and custodial capacities in relation thereto. Each Seller hereby
(a) acknowledges that the Certificate Trustee may serve in multiple capacities
in relation to the Purchaser, including as described in the immediately
preceding sentence, and may receive separate compensation for each of these
various capacities, including fees and expense reimbursement, (b) waives any
actual or potential conflicts of interest that may arise in connection with the
Certificate Trustee serving in any such capacity, and (c) agrees that such
waiver shall be binding upon its permitted assigns.
     Section 6.13 Nonpetition Covenant. Notwithstanding any prior termination of
this Agreement, the Sellers, by entering into this Agreement, agree that they
shall not, before the date that is one year and one day after the termination of
the Purchaser, file or participate in the filing of any petition against the
Purchaser that could cause the Purchaser to be the subject of an Insolvency
Event. Nothing in this Agreement shall prohibit the Sellers from participating
in or filing proofs of claim in any such proceeding instituted by any other
person.

25



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Sellers and the Purchaser have caused their
names to be signed to this Transfer and Assignment Agreement by their respective
officers thereunto duly authorized as of the day and year first above written.

                  FRANKLIN MORTGAGE ASSET TRUST 2009-A,
      as Purchaser    
 
                By: The Huntington National Bank, not in its individual
capacity but solely as Certificate Trustee    
 
           
 
  By:   /s/ Candada J. Moore    
 
           
 
      Name: Candada J. Moore    
 
      Title: Senior Vice President    
 
                FRANKLIN CREDIT ASSET CORPORATION AND TRIBECA LENDING CORP. AND
EACH OF THEIR RESPECTIVE SUBSIDIARIES LISTED ON SCHEDULE I,
      as Sellers    
 
           
 
  By:   /s/ Alexander Gordon Jardin    
 
           
 
      Name: Alexander Gordon Jardin
Title: Chief Executive Officer    
 
                FRANKLIN CREDIT MANAGEMENT CORPORATION AND EACH OF ITS
RESPECTIVE SUBSIDIARIES LISTED ON SCHEDULE I,
      as Seller    
 
           
 
  By:   /s/ Thomas J. Axon    
 
           
 
      Name: Thomas J. Axon    
 
      Title: President    

[Transfer and Assignment Signature Page]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
LIST OF SUBSIDIARY SELLERS
Schedule I-1

 



--------------------------------------------------------------------------------



 



SCHEDULE II
MORTGAGE LOAN SCHEDULE
[on file with Custodian, Trustees, Sellers and Purchaser]
Schedule II-1

 



--------------------------------------------------------------------------------



 



SCHEDULE III
REO PROPERTY SCHEDULE
[on file with Custodian, Trustees, Sellers and Purchaser]
Schedule III-1

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
PUTBACK LITIGATION SCHEDULE
Schedule IV-1

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
SELLERS’ OFFICER CERTIFICATE
       I, Thomas J. Axon, hereby certify that I am the duly elected President of
FRANKLIN CREDIT ASSET CORPORATION, President of FRANKLIN CREDIT MANAGEMENT
CORPORATION, Director of TRIBECA LENDING CORP. AND President EACH OF THEIR
RESPECTIVE SUBSIDIARIES LISTED ON SCHEDULE I (collectively the “Sellers”), and
further certify, on behalf of the Sellers as follows:

  1.   Each person who, as an officer or attorney-in-fact of any of the Sellers,
signed (a) the Transfer and Assignment Agreement (the “Transfer and Assignment
Agreement”), dated as of March 31, 2009, by and between the Sellers and FRANKLIN
MORTGAGE ASSET TRUST 2009-A (the “Purchaser”); (b) the Servicing Agreement;
(c) the Trust Agreement; and (d) any other document delivered prior hereto or on
the date hereof in connection with the sale and servicing of the Assets in
accordance with the Transfer and Assignment Agreement, the Servicing Agreement
or the Trust Agreement was, at the respective times of such signing and
delivery, and is as of the date hereof, duly elected or appointed, qualified and
acting as such officer or attorney-in-fact, and the signatures of such persons
appearing on such documents are their genuine signatures.     2.   Attached
hereto as Attachment I is a true and correct copy of the resolutions duly
adopted by the board of directors of the Sellers (the “Resolutions”) with
respect to the authorization and approval of the sale, transfer, assignment and
servicing of the Assets; said Resolutions have not been amended, modified,
annulled or revoked and are in full force and effect on the date hereof.     3.
  All of the representations and warranties of the Sellers contained in
Sections 3.01 and 3.02 of the Transfer and Assignment Agreement were true and
correct in all material respects as of the date of the Transfer and Assignment
Agreement and are true and correct in all material respects as of the date
hereof. In making representations and warranties as to due authorization of the
Transfer and Assignment Agreement, the Sellers relied on the “imperative
necessity” exception to the requirement of stockholder approval that would
otherwise apply under section 271 under the Delaware General Corporation Law if
the assignment of assets (or merger) were to be determined to comprise a sale of
all or substantially all of the assets of Franklin Credit Holding Corporation.  
  4.   No proceedings looking toward merger, liquidation, dissolution or
bankruptcy of any of the Sellers are pending or contemplated.

Exhibit 1-1

 



--------------------------------------------------------------------------------



 



5.   The Sellers have performed all of their respective duties and have
satisfied all the conditions on their part to be performed or satisfied prior to
the Closing Date pursuant to the Transfer and Assignment Agreement.

     All capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Transfer and Assignment Agreement.

               
 
  Name:   Thomas J. Axon
 
  Title:   President

Exhibit 1-2

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
[FORM OF OPINION OF COUNSEL TO THE SELLER]
______________________________
(Date)
FRANKLIN MORTGAGE ASSET TRUST 2009-A
[                ]
[                ]

         
 
  Re:   Transfer and Assignment Agreement, dated as of March 31, 2009

     Gentlemen:
     I have acted as counsel to [SELLER], a
                                         (the “Seller”), in connection with the
sale, transfer and assignment of certain mortgage loans and REO property by the
Seller to FRANKLIN MORTGAGE ASSET TRUST 2009-A (the “Purchaser”) pursuant to
(i) the Transfer and Assignment Agreement, dated as of March 31, 2009, between
the Seller and the Purchaser (the “Transfer and Assignment Agreement”) and
(ii) [identify other documents]. Capitalized terms not otherwise defined herein
have the meanings set forth in the Transfer and Assignment Agreement.
     In connection with rendering this opinion letter, I, or attorneys working
under my direction, have examined, among other things, originals, certified
copies or copies otherwise identified to my satisfaction as being true copies of
the following:

  A.   The Transfer and Assignment Agreement;     B.   [The other Transaction
Documents;]     C.   The Custodial Agreements;     D.   The Seller’s
[Certificate of Incorporation and by-laws] [certificate of limited partnership
and limited partnership agreement], as amended to date; and     E.   Resolutions
adopted by the Board of Directors of the Seller with specific reference to
actions relating to the transactions covered by this opinion (the “Board
Resolutions”).

     For the purpose of rendering this opinion, I have made such documentary,
factual and legal examinations as I deemed necessary under the circumstances. As
to factual matters, I have relied upon statements, certificates and other
assurances of public officials and of officers and other representatives of the
Seller, and upon such other certificates as I deemed appropriate, which factual
matters have not been independently established or verified by me. I have also
assumed, among other things, the genuineness of all signatures, the legal
capacity of all natural persons, the authenticity of all documents submitted to
me as originals, and the conformity to original documents of all documents
submitted to me as copies and the authenticity of the originals of such copied
documents.
Exhibit 2-1

 



--------------------------------------------------------------------------------



 



     On the basis of and subject to the foregoing examination, and in reliance
thereon, and subject to the assumptions, qualifications, exceptions and
limitations expressed herein, I am of the opinion that:
     1. The [Seller] [Servicer] has been duly [incorporated] [formed] and is
validly existing and in good standing under the laws of the State of
                     with corporate power and authority to own its properties
and conduct its business as presently conducted by it. The Seller and the
Servicer have the corporate power and authority to service the Assets, [and to
execute, deliver, and perform its obligations under the Transfer and Assignment
Agreement and the other Transaction Documents to which it is a party (sometimes
collectively, the “Agreements”)].
     2. Each Transaction Document has been duly and validly authorized, executed
and delivered by the Seller and the Servicing Agreement has been duly and
validly authorized, executed and delivered by the Servicer. [ok to qualify as
appropriate]
     3. Each Transaction Document constitutes the valid, legal and binding
obligations of the Seller, and the Servicing Agreement constitutes the legal,
valid and binding obligation of the Servicer, enforceable against the Seller and
the Servicer, as applicable, in accordance with its respective terms. [ok to
qualify as appropriate]
     4. No consent, approval, authorization or order of any state or federal
court or government agency or body is required for the execution, delivery and
performance by the Seller or the Servicer of any Transaction Document, or the
consummation of the transactions contemplated by the Transaction Documents,
except for those consents, approvals, authorizations or orders which previously
have been obtained.
     5. Neither the servicing of the Assets by the Servicer as provided in the
Servicing Agreement and the other Transaction Documents, nor the fulfillment of
the terms of or the consummation of any other transactions contemplated in the
Transaction Documents will result in a breach of any term or provision of the
[certificate of incorporation or by-laws] [certificate of limited partnership or
limited partnership agreement] of the Seller or the Servicer, or, to the best of
my knowledge, will conflict with, result in a breach or violation of, or
constitute a default under, (i) the terms of any indenture or other agreement or
instrument known to me to which the Seller or the Servicer is a party or by
which it is bound, (ii) any State of Delaware or federal statute or regulation
applicable to the Seller or the Servicer, [ok to qualify as appropriate] or
(iii) any order of any State of                      or federal court,
regulatory body, administrative agency or governmental body having jurisdiction
over the Seller or the Servicer, except in any such case where the default,
breach or violation would not have a material adverse effect on the Seller or
the Servicer or its ability to perform its obligations under any Transaction
Document.
     6. There is no action, suit, proceeding or investigation pending or, to the
best of my knowledge, threatened against the Seller or the Servicer which, in my
judgment, either in any one instance or in the aggregate, would draw into
question the validity of any Transaction Document or which would be likely to
impair materially the ability of the Seller or the Servicer to perform under the
terms of any Transaction Document.
Exhibit 2-2

 



--------------------------------------------------------------------------------



 



     The opinions above are subject to the following additional assumptions,
exceptions, qualifications and limitations:
     A. I have assumed that all parties to the Transaction Documents other than
the Servicer have all requisite power and authority to execute, deliver and
perform their respective obligations under each of the Transaction Documents,
and that the Transaction Documents have been duly authorized by all necessary
corporate action on the part of such parties, have been executed and delivered
by such parties. I have also assumed that the Transaction Documents constitute
the legal, valid and binding obligations of all parties.
     B. My opinion expressed in paragraph 3 above is subject to the
qualifications that (i) the enforceability of the Transaction Documents may be
limited by the effect of laws relating to (1) bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, including, without limitation, the effect of
statutory or other laws regarding fraudulent conveyances or preferential
transfers, and (2) general principles of equity upon the specific enforceability
of any of the remedies, covenants or other provisions of the Transaction
Documents and upon the availability of injunctive relief or other equitable
remedies and the application of principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) as such
principles relate to, limit or affect the enforcement of creditors’ rights
generally and the discretion of the court before which any proceeding for such
enforcement may be brought; and (ii) I express no opinion herein with respect to
the validity, legality, binding effect or enforceability of provisions for
indemnification in the Agreements to the extent such provisions may be held to
be unenforceable as contrary to public policy.
     C. I have assumed, without independent check or certification, that there
are no agreements or understandings among the Sellers, the Purchaser and any
other party which would expand, modify or otherwise affect the terms of the
documents described herein or the respective rights or obligations of the
parties thereunder.
     I am admitted to practice in the State of                     , and I
render no opinion herein as to matters involving the laws of any jurisdiction
other than the State of Delaware, [Ohio] and the Federal laws of the United
States of America.

         
 
  Very truly yours,    

Exhibit 2-3

 



--------------------------------------------------------------------------------



 



EXHIBIT 3
SECURITY RELEASE CERTIFICATION
     I. Release of Security Interest
                                             , hereby relinquishes any and all
right, title and interest it may have in and to the Mortgage Loans and REO
Properties described in Exhibits A and B, respectively, attached hereto upon
purchase thereof by FRANKLIN MORTGAGE ASSET TRUST 2009-A from the Seller named
below pursuant to that certain Transfer and Assignment Agreement, dated as of
March 31, 2009 (the “Transfer and Assignment Agreement”) as of the date and time
of receipt by                                          of $                    
for such Mortgage Loans and REO Properties (the “Date and Time of Sale”), and
certifies that all notes, mortgages, assignments and other documents in its
possession relating to such Mortgage Loans and REO Property have been delivered
and released to the Seller named below or its designees as of the Date and Time
of Sale. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Transfer and Assignment
Agreement.
     Name and Address of Financial Institution
          (Name)
          (Address)

         
By:
       
 
 
 
   

Exhibit 3-1

 



--------------------------------------------------------------------------------



 



     II. Certification of Release
     The Seller named below hereby certifies to FRANKLIN MORTGAGE ASSET TRUST
2009-A that, as of the Date and Time of Sale of the above mentioned Mortgage
Loans and REO Properties to FRANKLIN MORTGAGE ASSET TRUST 2009-A, the security
interests in the Mortgage Loans and REO Properties released by the above named
corporation comprise all security interests (other than the Existing Liens)
relating to or affecting any and all such Mortgage Loans and REO Properties. The
Seller warrants that, as of such time, there are and will be no other security
interests (other than the Existing Liens) affecting any or all of such Mortgage
Loans or REO Properties.

                  Seller    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

Exhibit 3-2

 



--------------------------------------------------------------------------------



 



EXHIBIT 4
ASSIGNMENT AND CONVEYANCE
     On this                      day of                     , 200_, [SELLER]
(“Seller”) as the Seller under that certain Transfer and Assignment Agreement,
dated as of March 31, 2009 (the “Agreement”) does hereby sell, transfer, assign,
set over and convey to FRANKLIN MORTGAGE ASSET TRUST 2009-A as Purchaser under
the Agreement, without recourse, but subject to the Existing Liens and the terms
of the Agreement, all rights, title and interest of the Seller in, to and under
(i) the Mortgage Loans and REO Properties listed on the Mortgage Loan Schedule
and REO Property Schedule, respectively, attached hereto, including, without
limitation, the related Servicing Files, Mortgage Files and REO Files,
(ii) deficiency judgments in favor of the related Seller and all rights and
obligations related thereto, and (iii) all accounts, general intangibles,
chattel paper, instruments, documents, money, deposit accounts, certificates of
deposit, goods, letters of credit, advices of credit, and investment property,
consisting of, arising from, or relating to any of the foregoing (collectively,
the “Assets”), including all proceeds of any and all of the foregoing (including
the right to receive any Putback Litigation Proceeds). Pursuant to Section 2.03
of the Agreement, the Seller has delivered to the Custodian the documents for
each Mortgage Loan and REO Property to be purchased as set forth in the
Custodial Agreement. The contents of each related Servicing File required to be
retained by the Seller or the Servicer to service the Mortgage Loans pursuant to
the Servicing Agreement and thus not delivered to the Trustees are and shall be
held in trust by the Seller or the Servicer for the benefit of the Purchaser as
the owner thereof. The Seller’s possession of any portion of each such Servicing
File is at the will of the Trustees and the Administrator for the sole purpose
of facilitating servicing of the related Mortgage Loan pursuant to the Servicing
Agreement, and such retention and possession by the Seller or the Servicer shall
be in a custodial capacity only. The ownership of each Mortgage Note, Mortgage,
and the contents of the Mortgage File and Servicing File is vested in the
Purchaser and the ownership of all records and documents with respect to the
related Mortgage Loan prepared by or which come into the possession of the
Seller or the Servicer shall immediately vest in the Purchaser and shall be
retained and maintained, in trust, by the Seller or the Servicer at the will of
the Trustees and the Administrator in such custodial capacity only.
Notwithstanding the foregoing, the rights to pursue any Putback Litigation shall
remain with the Seller in accordance with the provisions of Section 2.01 of the
Agreement.
     The Seller confirms to the Trustees and the Administrator that the
representation and warranties set forth in Sections 3.01 and 3.02 of the
Agreement are true and correct with respect to the Seller and the Mortgage Loans
and REO Properties listed on the Mortgage Loan Schedule and REO Property
Schedule, respectively, attached hereto as of the date hereof, and that all
statements made in the Seller’s Officer’s Certificates and all attachments
thereto remain complete, true and correct in all respects as of the date hereof,
and that the Mortgage Loan and REO Property characteristics identified on the
attached Mortgage Loan Schedule and REO Property Schedule, respectively, are
true and correct as of the date hereof.
     Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Agreement.
Exhibit 4-1

 



--------------------------------------------------------------------------------



 



                  [SELLER]         (Seller)    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

Exhibit 3-2

 



--------------------------------------------------------------------------------



 



EXHIBIT 5
[FORM OF NOTICE OF TERMINATION]
BY FAX WITH CONFIRMATION

     
Certificate Trustee
  Delaware Trustee
Deutsche Bank National Trust Company
  Deutsche Bank Trust Company Delaware
1761 East St. Andrew Place
  1011 Centre Road, Suite 200
Santa Ana, California 92705-4934
  Wilmington, Delaware 19805
Attention: Trust Administration – FM0801
  Attention: Corporate Trust Administration
Facsimile: (714) 247-6478
  Facsimile: (302) 636-3399

March 31, 2009
Re: Termination Notice and Waiver pursuant to Section 9.1 of the Master Trust
Agreement
     Reference is made to the Master Trust Agreement dated as of December 15,
2008 (the “Master Trust Agreement”), among, Franklin Credit Management
Corporation (“Franklin”), a Delaware corporation, as a depositor, Tribeca
Lending Corp. (“Tribeca”), a New York corporation, as a depositor (each of
Franklin and Tribeca, a “Depositor” and collectively the “Depositors”), Deutsche
Bank National Trust Company, a national banking association, as the Certificate
Trustee (not in its individual capacity but solely as Certificate Trustee, in
such capacity, the “Certificate Trustee”), and Deutsche Bank Trust Company
Delaware, a Delaware banking corporation, as Delaware Trustee (not in its
individual capacity but solely as Delaware Trustee, in such capacity, the
“Delaware Trustee” and, collectively with the Certificate Trustee, the
“Trustees”). Capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Master Trust Agreement.
     Pursuant to Section 9.1(a) of the Master Trust Agreement, the undersigned
Owners, representing 100% of the Holders of Franklin Credit Trust Series I and
100% of the Holders of Tribeca Lending Trust Series I (collectively, the
“Trusts”) created by the Master Trust Agreement, hereby give the Trustees notice
of their intention to terminate and dissolve the Trusts, such termination and
dissolution to occur on March 31, 2009 (the “Termination Date”). The parties
hereto hereby (i) waive all requirements pursuant to Section 9.1(a) of the
Master Trust Agreement or otherwise regarding notice periods in respect the
termination and dissolution of the Trusts on the Termination Date and hereby
acknowledge and agree that the Termination Date set forth above shall be the
Termination Date pursuant to the Master Trust Agreement, (ii) waive the
requirement pursuant to Section 9.1(c) of the Master Trust Agreement that the
Certificate Trustee provide a Termination Notice to the Certificateholders
within five (5) business days following receipt of this notice and (iii) direct
the Delaware Trustee to cause the Certificate of Trust to be cancelled on
April 21, 2009 or such later date as we may direct in writing in accordance with
the provisions of Section 3810 of the Statutory Trust Statute.
Exhibit 5-1

 



--------------------------------------------------------------------------------



 



     You are hereby directed to release all of the Transferred Assets as
specified in the Release Notice dated the date hereof, a copy of which is
attached hereto as Exhibit A immediately upon termination and dissolution of the
Trusts.

              Very truly yours,
 
            THE HUNTINGTON NATIONAL BANK,     as Certificateholder of 100%
Percentage Interest     of the Trust Certificates Issued by Franklin     Credit
Trust Series I
 
       
 
  By:    
 
       
 
      Name:
 
      Title
 
            THE HUNTINGTON NATIONAL BANK,     as Certificateholder of 100%
Percentage Interest     of the Trust Certificates Issued by Tribeca     Lending
Trust Series I
 
       
 
  By:    
 
       
 
      Name:
 
      Title

[Acknowledged and Agreed:]

          DEUTSCHE BANK NATIONAL     TRUST COMPANY, not in its individual
capacity but solely as Certificate Trustee    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        DEUTSCHE BANK TRUST COMPANY DELAWARE, not in its individual capacity but
solely     as Delaware Trustee    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Exhibit 5-2

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[Release Notice]
Exhibit 5-3

 



--------------------------------------------------------------------------------



 



EXHIBIT 6
FORM OF RELEASE NOTICE
March 31, 2009

 
Bank of America National Association, as
successor by merger to LaSalle Bank National
Association,
as Custodian
2571 Busse Road, Suite 200
Elk Grove Village, IL 60007
Attention: Christian Claffy
 
U.S. Bank National Association,
as Custodian
1133 Rankin Street, Suite 100
St. Paul, MN 55116
Attention: Patrick Garay-Heelan
 
With a copy to:
 
Deutsche Bank National Trust Company, as
Certificate Trustee
1761 East St. Andrew Place
Santa Ana, California 92705-4934
Attention: Trust Administration – FM0801

             
 
  Re:   Release and Transfer of Assets to Franklin    
 
      Mortgage Asset Trust 2009-A    
 
     
 
   

Ladies and Gentlemen:
     Reference is hereby made to that certain Master Trust Agreement dated as of
December 15, 2008 (the “Trust Agreement”) by and among Franklin Credit
Management Corporation (“FCMC”), as a depositor, Tribeca Lending Corp.
(“Tribeca”), as a depositor (each a “Depositor” and collectively the
“Depositors”), Deutsche Bank National Trust Company, as certificate trustee (the
“Certificate Trustee”), and Deutsche Bank Trust Company Delaware, as Delaware
trustee (the “Delaware Trustee”). Capitalized terms used but not defined herein
shall have the meaning ascribed to them in the Trust Agreement.
     The Certificateholders hereby direct each Custodian to release the assets
identified on Schedule A-1 and A-2 attached hereto (the “Assets”) in each case
as of the date hereof and simultaneously with such release, subject to the
rights of the Agent, as defined under the Custodial Agreement, the undersigned
Certificateholders hereby direct you to deposit all such Assets immediately as
directed by the Depositors below.
Exhibit 6-1

 



--------------------------------------------------------------------------------



 



     The undersigned Depositors hereby direct each Custodian to deposit, subject
to the rights of the Agent, as defined under the Custodial Agreement, all such
Assets immediately into the Franklin Mortgage Asset Trust 2009-A pursuant to
that certain Transfer and Assignment Agreement dated as of March 31, 2009, by
and among Franklin Credit Asset Corporation, FCMC, Tribeca and each of their
respective subsidiaries party thereto and the Franklin Mortgage Asset Trust
2009-A.
[SIGNATURE PAGE FOLLOWS]
Exhibit 6-2

 



--------------------------------------------------------------------------------



 



              Very truly yours,
 
            THE HUNTINGTON NATIONAL BANK,     as Certificateholder of 100%
Percentage Interest     of the Trust Certificates Issued by Franklin Credit    
Trust Series I
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            THE HUNTINGTON NATIONAL BANK,     as Certificateholder of 100%
Percentage Interest     of the Trust Certificates Issued by Tribeca     Lending
Trust Series I
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            FRANKLIN CREDIT MANAGEMENT     CORPORATION,     as Depositor
 
       
 
  By:    
 
       
 
      Name:   Thomas J. Axon
 
      Title:   President
 
            TRIBECA LENDING CORP.,     as Depositor
 
       
 
  By:    
 
       
 
      Name:   Alexander Gordon Jardin
 
      Title:   Chief Executive Officer

Exhibit 6-2

 



--------------------------------------------------------------------------------



 



          ACKNOWLEDGED AND AGREED:    
 
        BANK OF AMERICA NATIONAL     ASSOCIATION, as successor by merger to    
LaSalle Bank National Association,     as Custodian    
 
       
By:
       
Name:
 
 
   
Title:
       
 
        U.S. BANK NATIONAL ASSOCIATION     as Custodian    
 
       
By:
       
Name:
 
 
   
Title:
       
 
        DEUTSCHE BANK NATIONAL TRUST     COMPANY,     as Certificate Trustee    
 
       
By:
       
Name:
 
 
   
Title:
       
 
       
By:
       
Name:
 
 
   
Title:
       

Exhibit 6-3

 



--------------------------------------------------------------------------------



 



The undersigned consent and approval of the terms and conditions of the above
Release Notice to the extent such consent and approval is required by:
       Such consent and approval is hereby given by the undersigned to the
extent required by:

  1.   That certain First Amended and Restated Tribeca Forbearance Agreement and
Amendment to Credit Agreements, dated December 19, 2008, among the borrowers
listed on schedule 1 thereto (including Tribeca), FCMC, Franklin Credit Holding
Corporation, and Huntington;     2.   That certain First Amended and Restated
Forbearance Agreement and Amendment to Credit Agreements, dated December 19,
2008, among the borrowers listed on schedule 1 thereto, FCMC, Franklin Credit
Asset Corporation, Franklin Credit Holding Corporation, and Huntington
(collectively with the forbearance agreement described above, the “Forbearance
Agreements”);     3.   That certain Master Trust Agreement (the “Master Trust”)
among FCMC, Tribeca, Deutsche Bank National Trust Company, and Deutsche Bank
Trust Company Delaware, dated December 15, 2008;     4.   That certain Security
Agreement, dated as of November 15, 2007, by FCMC, each entity listed on the
signature pages thereto, and each entity that has executed a Joinder Agreement
thereto (as amended, supplemented, restated or modified from time to time),
along with any Pledge Amendment related thereto;     5.   That certain Security
Agreement, dated as of December 28, 2007, by Tribeca, each entity listed on the
signature pages thereto, and each entity that has executed a Joinder Agreement
thereto (as amended, supplemented, restated or modified from time to time),
along with any Pledge Amendment related thereto; and     6.   Any other Loan
Document (as defined in the Forbearance Agreements).

[SIGNATURE PAGE FOLLOWS]
Exhibit 6-4

 



--------------------------------------------------------------------------------



 



          FRANKLIN CREDIT MANAGEMENT CORPORATION    
 
       
By:
       
Name:
 
 
Thomas J. Axon    
Title:
  President    
 
        TRIBECA LENDING CORP.    
 
       
By:
       
Name:
 
 
Alexander Gordon Jardin    
Title:
  Chief Executive Officer    
 
        Each entity listed on Schedule 1 attached hereto:    
 
       
By:
       
Name:
 
 
Alexander Gordon Jardin    
Title :
  Chief Executive Officer, as an authorized officer    
 
  of, and on behalf of, each entity listed on Schedule 1 attached hereto
 
        FRANKLIN CREDIT ASSET CORPORATION    
 
       
By:
       
Name:
 
 
Alexander Gordon Jardin    
Title:
  Chief Executive Officer    
 
        FRANKLIN CREDIT HOLDING CORPORATION    
 
       
By:
       
Name:
 
 
Thomas J. Axon    
Title:
  President    
 
        FRANKLIN ASSET, LLC    
 
       
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   

Exhibit 6-5

 



--------------------------------------------------------------------------------



 



SCHEDULE A
ASSET SCHEDULE
Exhibit 6-6

 



--------------------------------------------------------------------------------



 



EXHIBIT 7
[FORM OF REGISTRATION INSTRUCTION LETTER]
Exhibit 7-1

 



--------------------------------------------------------------------------------



 



EXHIBIT 8
CUSTODIAN EXCEPTION REPORTS
Exhibit 8-1

 



--------------------------------------------------------------------------------



 



EXHIBIT 9
EXCEPTIONS TO LOAN LEVEL AND REO REPRESENTATIONS AND WARRANTIES
None
Exhibit 9-1

 